 


109 HR 1862 IH: Drug Free Sports Act
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1862 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Stearns (for himself, Mr. Bass, Mr. Upton, Mrs. Blackburn, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Commerce to issue regulations requiring testing for steroids and other performance-enhancing substances for certain sports associations engaged in interstate commerce. 
 
 
1.Short titleThis Act may be cited as the Drug Free Sports Act. 
2.DefinitionsAs used in this Act— 
(1)the term Secretary refers to the Secretary of Commerce; and 
(2)the term professional sports associations means Major League Baseball, the National Basketball Association, the National Football League, the National Hockey League, Major League Soccer, the Arena Football League, and any other league or association that organizes professional athletic competitions as the Secretary may determine.  
3.Rules requiring mandatory testing for athletesNot later than 270 days after the date of enactment of this Act, the Secretary shall issue regulations requiring professional sports associations operating in interstate commerce adopt and enforce policies and procedures for testing athletes who participate in their respective associations for the use of performance-enhancing substances. Such policies and procedures shall, at minimum, include the following: 
(1)Timing and frequency of random testingEach athlete shall be tested a minimum of once each year that such athlete is participating in the activities organized by the professional sports association. Tests shall be conducted at random throughout the entire year and the athlete shall not be notified in advance of the test. 
(2)Applicable substancesThe Secretary shall, by rule, issue a list of substances for which each athlete shall be tested. Such substances shall be those that are— 
(A)determined by the World Anti-Doping Agency to be prohibited substances; and 
(B)determined by the Secretary to be performance-enhancing substances for which testing is reasonable and practicable. 
(3)Method of testing and analysisTests shall be administered by an independent party not affiliated with the professional sports association.  
(4)PenaltiesSubject to the determination made pursuant to an appeal as described in paragraph (5), a positive test shall result in the following penalties: 
(A)Suspension 
(i)An athlete who tests positive shall be suspended from participation in the professional sports association for a minimum of 2 years.  
(ii)An athlete who tests positive, having once previously tested positive shall be permanently suspended from participation in the professional sports association.All suspensions shall include a loss of pay for the period of the suspension. 
(B)DisclosureThe name of any athlete having a positive test result shall be disclosed to the public. 
(5)Appeals processAn athlete who tests positive and is subject to penalty under paragraph (4) shall be afforded an opportunity for a prompt hearing and a right to appeal. Such athlete shall file an appeal with the professional sports association within 5 days after learning of the positive test. The association shall hold a hearing and reach a final adjudication not later than 30 days after receiving notice of the appeal. The penalties specified in paragraph (4) shall be stayed pending an appeal and final adjudication. 
4.ExemptionsThe Secretary may exempt from the regulations promulgated pursuant to section 3 any professional sports association that has previously adopted and implemented policies and procedure for testing athletes for prohibited substances that meet or exceed the requirements of such regulations. 
5.NoncomplianceBeginning 1 year after the date on which the final rules required by section 3 are issued, the Secretary may fine any professional sports association that fails to adopt and enforce testing policies and procedures consistent with such regulations. An initial fine for failing to adopt or enforce such policies and procedures under this Act shall be $5,000,000 and may be increased by the Secretary by $1,000,000 for each day of noncompliance. 
6.Reports 
(a)Report on effectiveness of regulationsNot later than 2 years after the date of enactment of this Act and every 2 years thereafter, the Secretary shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report describing the effectiveness of the regulations prescribed pursuant to this Act, the degree to which professional sports associations have complied with such regulations, and any significant examples of noncompliance. 
(b)Study on college and secondary school testing policies and procedures 
(1)StudyThe Comptroller General shall conduct a study on the use of performance-enhancing substances by college and secondary school athletes. The study shall examine the prohibited substance policies and testing procedures of— 
(A)intercollegiate athletic associations; 
(B)college and university athletic departments; and 
(C)secondary schools and State and regional interscholastic athletic associations. 
(2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall transmit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. The report shall assess the adequacy of such testing policies and procedures in detecting and preventing the use of performance-enhancing substances, and shall include any recommendations to Congress regarding expanding the application of the regulations issued pursuant to this Act to such intercollegiate and interscholastic athletic associations.  
 
